The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                      No. 04-14-00041-CR

                                         Kyle MILLER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
       On February 14, 2014, Appellant Kyle Miller moved this court to dismiss his court-
appointed appellate counsel and allow him to represent himself in this appeal.
       On February 20, 2014, we abated this appeal and remanded the cause to the trial court.
We ordered the trial court to, inter alia, fully admonish Appellant on the dangers and
disadvantages of self-representation, see Ex parte Davis, 818 S.W.2d 64, 66–67 (Tex. Crim.
App. 1991), and make findings of fact and conclusions of law as to whether Appellant’s decision
to proceed pro se is knowingly and intelligently made and whether allowing Appellant to
proceed pro se on appeal would be in his best interest.
         On March 11, 2014, the trial court clerk filed a supplemental clerk’s record comprising
the trial court’s findings of fact and conclusions of law. The trial court found that Appellant was
admonished about the dangers of self-representation, Appellant was able to articulate why he
sought self-representation, and Appellant believed it was in his best interest to proceed pro se.
The trial court also found that Appellant was making a “competent and intelligent choice in
choosing to proceed pro se.” See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
1987).
       Having reviewed the supplemental clerk’s and reporter’s records, we REINSTATE this
appeal on this court’s docket. Appellant’s motion to dismiss his court-appointed counsel and
represent himself in this appeal is GRANTED.
        The clerk’s and reporter’s records are due on April 14, 2014. We ORDER the clerk and
court reporter to prepare and deliver a copy of their respective records to Appellant without cost
to Appellant. See TEX. R. APP. P. 20.2.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court